Per Curiam.
The trial judge found that load imbalance rather than defective design caused the trailer sold by the defendant to the plaintiff Martin Brothers Mill & Foundry Supply Company to tip over.
We have examined the record and conclude that such finding was not clearly erroneous. GrCR 1963, 517.1. That finding precludes recovery oh plaintiffs’ implied warranty as well as on their negligence counts. Piercefield v. Remington Arms Company, Inc. (1965), 375 Mich 85, 98; Prosser, Torts (3d ed), p 683,n 63.
Affirmed. Costs to appellee.
Levin, P. J., and Burns and Dalton, JJ., concurred.